
	
		I
		111th CONGRESS
		1st Session
		H. R. 3216
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Ross (for
			 himself, Mr. Frank of Massachusetts,
			 Mrs. Lummis,
			 Mr. Herger,
			 Mr. Boren,
			 Mr. Tanner,
			 Mr. Childers,
			 Mr. Smith of Nebraska,
			 Mr. Berry,
			 Mr. McGovern, and
			 Mr. Hill) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Communications Act of 1934 to permit the
		  retransmission of signals of local television broadcast stations in an adjacent
		  underserved county, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Local Television Freedom Act of
			 2009.
		2.Carriage of
			 stations in an adjacent underserved county under the Communications Act of
			 1934
			(a)Retransmission
			 ConsentSection 325(b) of the Communications Act of 1934 (47
			 U.S.C. 325(b)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 or at the end of subparagraph (D);
					(B)by striking the
			 period at the end of subparagraph (E) and inserting ; or;
					(C)by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)to retransmission of the signals of a
				television broadcast station by a multichannel video programming distributor to
				a subscriber located in the station’s adjacent underserved county, unless the
				station certifies to the multichannel video programming distributor that it is
				under no legal obligation restricting its ability to grant retransmission
				consent to such multichannel video programming
				distributor.
							;
				and
					(D)in the last
			 sentence, by striking the term local market has the
			 meaning given that term and inserting the terms local
			 market and adjacent underserved county have the meanings
			 given such terms; and
					(2)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)A television broadcast station that elects
				retransmission consent may not request as a condition to receiving
				retransmission consent that a multichannel video programming distributor not
				exercise its right to carry any other broadcast station in the station’s
				adjacent underserved
				county.
						.
				(b)Certification
			 rulemaking requiredWithin 120 days after the date of enactment
			 of this Act, the Federal Communications Commission (in this Act referred to as
			 the Commission) shall complete all actions necessary to
			 promulgate rules governing the certification provided by the television
			 broadcast station under section 325(b)(2)(F) of the Communications Act of 1934
			 (as added by subsection (a)(1)(C) of this Act).
			(c)Carriage of
			 Distant SignalsSection
			 339(a)(1)(B) of such Act (47 U.S.C. 339(a)(1)(B)) is amended by inserting
			 or adjacent underserved county after local
			 market.
			(d)Rulemaking
			 Required
				(1)In
			 generalWithin 90 days after the date of enactment of this Act,
			 the Commission shall commence a proceeding to revise the regulations concerning
			 network nonduplication protection, syndicated exclusivity protection, and
			 sports blackout protection (part 76 of title 47, Code of Federal Regulations)
			 against the retransmission by a multichannel video programming distributor of
			 signals of television broadcast stations to permit such retransmission if the
			 subscriber receiving the signals is located in the station’s adjacent
			 underserved county, as such term is defined in section 122(j)(6) of title 17,
			 United States Code (as added by section 3(a)(5) of this Act).
				(2)Contents of
			 regulationsRegulations
			 issued pursuant to paragraph (1) shall prohibit a multichannel video
			 programming distributor from retransmitting the signal of a television
			 broadcast station in the station’s adjacent underserved county unless the
			 multichannel video programming distributor offers service in such county
			 pursuant to sections 338, 614, or 615 of the Communications Act of 1934 and
			 carries the signals of any station required to be carried in such county under
			 such sections.
				(3)Deadline for
			 actionThe Commission shall complete all actions necessary to
			 prescribe the revised regulations required by paragraph (1) within 180 days
			 after the date of enactment of this Act.
				3.Carriage of
			 stations in an adjacent underserved county under the Copyright Act
			(a)Satellite
			 carriersSection 122 of title 17, United States Code, is
			 amended—
				(1)in subsection (a),
			 in the matter preceding paragraph (1), by inserting or adjacent
			 underserved county after station’s local market;
				(2)in subsections (d)
			 and (e), by inserting or adjacent underserved county after
			 into the local market;
				(3)in subsection (f),
			 by inserting or adjacent underserved county after
			 station’s local market in paragraphs (1) and (2);
				(4)in
			 subsection (g), by inserting or adjacent underserved county
			 after station’s local market; and
				(5)in subsection (j),
			 by adding at the end the following:
					
						(6)Adjacent
				underserved countyThe term adjacent underserved
				county, in the case of both commercial and noncommercial television
				broadcast stations, means a county within the station’s adjacent market that is
				both—
							(A)located in the
				same State as the station’s community of license; and
							(B)not within the
				local market of any other station that is both affiliated with the same network
				and located in the same State as such other station’s community of
				license.
							(7)Adjacent
				market
							(A)In
				generalThe term adjacent market, in the case of
				both commercial and noncommercial television broadcast stations, means any
				local market adjacent to, and partially but not entirely in the same State as,
				the local market in which the station’s community of license is located.
							(B)Treatment of
				certain countiesA county that is in a local market containing no
				in-State network stations, but which is not located in the adjacent market (as
				defined under subparagraph (A)) of any in-State network station, shall be
				considered to be the adjacent market of the nearest local market located in
				whole or in part within the State in which the county is
				located.
							.
				(b)Cable
			 systemsSection 111(a) of title 17, United States Code, is
			 amended—
				(1)in paragraph (4),
			 by striking or after the semicolon;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(6)the secondary
				transmission is to a subscriber in a broadcast station’s adjacent underserved
				county, in accordance with the same terms, conditions, and definitions as apply
				under section
				122.
						.
				
